DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and 23, and Species Ia the metal foil comprises aluminum foil, Species IIb the olefinic polymer includes EVA, Species IIIa wherein the laminate contains a single transition metal salt, and Species IVc where the transition metal salt is iron stearate in the reply filed on 10/20/2021 is acknowledged.

Claims 7-8, 15-16, 18-19, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Haley et al. (Us 2017/0058101) and further in view of Oda et al. (US 2014/0220274).
	Regarding claim 1, Haley discloses a polymer composition which can be laminated directly to one or more substrates (0034), the substrate including a metal foil (0034). The metal foil necessarily having a first surface and a second and opposite surface as it is a layer. The polymer composition as it is laminated to the substrate necessarily disposed on the first surface of the metal foil (0034) and comprises at least one olefinic polymer and at least one transition metal salt. The transition metal salts constitute from about 10 to about 1,000 parts per million based on weight of olefinic polymer in the composition and at least 50 wt% or more olefinic polymer (0021).
	Haley does not disclose the metal foil having a thickness of from about 5 microns to about 65 microns.
	Oda, in the analogous field of multilayer packaging films (0001) discloses a packaging film comprising a metal foil layer having a thickness of 3 to 50 µm (0169), overlapping the claimed thickness of form about 5 to about 65 microns.

	Regarding claim 2, Haley discloses direct attachment of the polymer layer to the substrate layer which teaching no adhesive that attaches the second layer to the first surface of the metal foil (0034).
	Regarding claims 3 and 4, Haley teaches a peel strength between the polymer composition and substrate is about 30 g-f/in or more (0019), overlapping the claimed median peel strength of from about 100 gf/in to about 5000 gf/in as claimed in claim 3 and greater than 800 gf/in as claimed in claim 4.
	Regarding claim 5, Haley teaches wherein the olefinic polymer is contained in at least about 50 wt% (0021) and may including low density polyethylene (0023) and teaches a peel strength between the polymer composition and substrate being about 30 g-f/in or more (0019), overlapping the claimed median peel strength of from about 150 gf/in to about 1000 gf/in.
	Regarding claim 6, Oda teaches the metal foil preferably being an aluminum foil.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the metal foil of Haley, to be aluminum foil, as taught by Oda, to impart gas barrier, light shielding and/or flexural strength properties to the laminate (0169).
Regarding claim 9, Haley discloses the olefinic polymer containing an ethylene vinyl acetate (0023).
	Regarding claim 10, Haley discloses the transition metal salt containing a multi-valent transition metal (0026).
	Regarding claim 11, Haley teaches the cation including iron, manganese, nickel, copper, cobalt, vanadium, chromium or a mixture (0026).
	Regarding claim 12-13, Haley teaches the anion being a carboxylate derived from a fatty acid (0026).
	Regarding claim 14, Haley teaches suitable fatty acids being lauric acid, myristic acid, behenic acid, oleic acid, palmitic acid, stearic acid, ricinoleic acid, capric acid, neodecanoic acid, hydrogenated tallow fatty acid, hydroxy stearic acid, castor oil, erucic acid, coconut oil and mixtures (0026).
	Regarding claim 17, Haley teaches exemplary salts being iron stearate (0026).
	Regarding claim 20, Haley teaches the composition further containing an antioxidant (0029).
	Regarding claim 21, Haley teaches the antioxidant including sterically hindered phenolic antioxidants (0029).
	Regarding claim 23, Haley teaches the laminate being used in a package (0034) however does not teach an interior hollow enclosure surrounded by at least one panel comprising the laminate.
	Oda teaches a film packaging container including those which store an article such sealed bags, standing pouches, gadget packaging, pillow packaging, multi-
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the package of Haley to be a packaging containing including an interior hollow enclosure, as taught by Oda, in order to store or package an article (0182).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781